78 N.Y.2d 1060 (1991)
Donald A. Swartzlander, Jr., Appellant,
v.
Forms-Rite Business Forms & Printing Service, Inc., Respondent, et al., Defendant.
Court of Appeals of the State of New York.
Decided October 22, 1991.
Joseph R. Klawon for appellant.
David G. Brock for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (174 AD2d 971).